Case: 3:13-cv-00377-WHR Doc #: 20 Filed: 05/15/20 Page: 1 of 1 PAGEID #: 68

13-14012 (JPN/ZPK:)

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION, AT DAYTON

 

UNITED NATIONAL INSURANCE : CASE NO. 3:13-cv-00377
COMPANY,
Judge Walter H. Rice
Plaintiff,
Magistrate Sharon L. Ovington
¥.
CP. INC., etal., ORDER GRANTING MOTION
; TO CONTINUE STAY
Defendants.

It is hereby ordered that the above-captioned cause be stayed for a period of one year, from
March 12, 2020 to March 12, 2021; that the parties will file a status report with the Court on or

before March 12, 2021; and that the above-captioned cause be administratively processed.

we

March & , 2020 TP cccicl Dhicin
Walter H. Rice, Judge
United States District Court

 
